             Case 3:21-cv-00964-L-JLB Document 9 Filed 08/31/21 PageID.43 Page 1 of 3



 1   Rea Stelmach, 296671
     (213)226-6922
 2   Silverman Theologou, LLP
 3
     11630 Chayote St., Suite 3
     Los Angeles, CA 90049
 4   Representing: Plaintiff                                        File No. 71275

 5

 6

 7

 8                                   United States Bankruptcy Court, Southern District of California

 9
                                         Southern District of California - Bankruptcy - San Diego
10

11

12   Rexel USA Inc., et al.
                                                          )              Case No. 3:21-CV-0964-L-JLB
13                                                        )
                        Plaintiff/Petitioner
                                                          )              Proof of Service of:
14                                                        )
                               vs.                        )                  Summons, First Amended Complaint
15                                                        )
                                                          )
16   Souza Construction, Inc., et al.                     )
                                                          )
17                                                        )
                       Defendant/Respondent               )
18                                                        )
                                                                          Service on:
19                                                                           BRAC ELECTRIC, INC., a California Corporation
20

21
                                                                              Hearing Date:
22
                                                                              Hearing Time:
23
                                                                              Div/Dept:
24

25

26

27

28




                                                      PROOF OF SERVICE

     OL# 16718757
                             Case 3:21-cv-00964-L-JLB Document 9 Filed 08/31/21
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address):
                                                                                   PageID.44 Page
                                                                           TELEPHONE NO.:
                                                                                                    2 of 3
                                                                                              FOR COURT USE ONLY

     Rea Stelmach, 296671                                                                                                (213)226-6922
     Silverman Theologou, LLP
     11630 Chayote St., Suite 3
     Los Angeles, CA 90049                                                                        Ref. No. or File No.

  ATTORNEY FOR (Name):          Plaintiff                                                                                       71275
  Insert name of court, judicial district or branch court, if any:

   United States Bankruptcy Court, Southern District of California
   325 W. F Street
   San Diego, CA 92101-6989
  PLAINTIFF:


  Rexel USA Inc., et al.
  DEFENDANT:


  Souza Construction, Inc., et al.
                                                                      DATE:                                     TIME:              DEPT/DIV:   CASE NUMBER:

       PROOF OF SERVICE                                                                                                                           3:21-CV-0964-L-JLB

1. At the time of service I was a citizen of the United States, over 18 years of age and not a party to this action, and I served copies of:
                                                                                                                                                           BY FAX
 Summons, First Amended Complaint




  2. Party Served:                                                   BRAC ELECTRIC, INC., a California Corporation




   3. Person Served:                                                 Angelica Barajas - Person Authorized to Accept Service of Process
    a. Left with:                                                    Justine Luna - Admin - Person Authorized to Accept

   4. Date & Time of Delivery:                                       08/17/2021            12:10PM

   5. Address, City and State:                                       16815 Von Karman Ave, 190
                                                                     Irvine, CA 92606


  6. Manner of Service:                                              By leaving the copies with or in the presence of Justine Luna - Admin , (business) a person at
                                                                     least 18 years of age apparently in charge of the office or usual place of business of the person
                                                                     served. I informed him/her of the general nature of the papers. I caused the copies to be
                                                                     mailed (if applicable). A declaration of mailing is attached.




Fee for Service: $ 102.75
                                                                                           I declare under penalty of perjury under the laws of the United States of
Registered California process server.                                                      America and the State of California that the foregoing is true and correct and
County: Los Angeles                                                                        that this declaration was executed on 08/19/2021 at Petaluma, California.
Registration No.: 2017240410
Expiration:
Joe Lomeli
One Legal - P-000618-Sonoma
1400 North McDowell Blvd, Ste 300
                                                                                     Signature:
Petaluma, CA 94954
                                                                                                                                       Joe Lomeli
415-491-0606
                                                                                                                                                    OL#:   16718757
                           Case 3:21-cv-00964-L-JLB Document 9 Filed 08/31/21
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address):
                                                                                  PageID.45 Page
                                                                         TELEPHONE NO.:
                                                                                                   3 of 3
                                                                                             FOR COURT USE ONLY

 Rea Stelmach, 296671                                                                                  (213)226-6922
 Silverman Theologou, LLP
 11630 Chayote St., Suite 3
 Los Angeles, CA 90049                                                          Ref. No. or File No.

ATTORNEY FOR (Name):
                               Plaintiff                                                                      71275
Insert name of court, judicial district or branch court, if any:

 United States Bankruptcy Court, Southern District of California
 325 W. F Street
 San Diego, CA 92101-6989
PLAINTIFF:


 Rexel USA Inc., et al.
DEFENDANT:


 Souza Construction, Inc., et al.
                                                                   DATE:                      TIME:              DEPT/DIV:   CASE NUMBER:

 PROOF OF SERVICE BY MAIL
                                                                                                                                 3:21-CV-0964-L-JLB
                                                                                                                                     BY FAX
I am a citizen of the United States, over the age of 18 and not a party to the within action. My business address is 1400 N. McDowell Blvd,
Petaluma, CA 94954.
On 08/19/2021, after substituted service under section CCP 415.20(a) or 415.20(b) or FRCP 4(e)(2)(B) or FRCP 4(h)(1)(B) was made (if
applicable), I mailed copies of the:


   Summons, First Amended Complaint




to the person to be served at the place where the copies were left by placing a true copy thereof enclosed in a sealed envelope,
with First Class postage thereon fully prepaid, in the United States Mail at Petaluma, California, addressed as follows:

   BRAC ELECTRIC, INC., a California Corporation
   Angelica Barajas
   16815 Von Karman Ave, 190
   Irvine, CA 92606
I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it would be
deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid, in the ordinary course of
business. I am aware that on motion of the party served, service is presumed invalid if postal cancellation date or postage meter
date is more than one (1) day after date of deposit for mailing in affidavit.




Fee for Service: $ 102.75

                                                                           I declare under penalty of perjury under the laws of the United States of
Cesar Lopez
                                                                           America and the State of California that the foregoing is true and correct and
One Legal - P-000618-Sonoma                                                that this declaration was executed on 08/19/2021 at Petaluma, California.
1400 North McDowell Blvd, Ste 300
Petaluma, CA 94954


                                                                                                                         Cesar Lopez
                                                                                                                                       OL#:   16718757
